PER CURIAM.
We affirm the jury s award to the broker in this case of $470,000 and the trial court’s addition of prejudgment interest. The record supports the award based on implied contract. Danieli Corporation v. Bryant, 399 So.2d 387 (Fla. 4th DCA 1981); Kerdyk v. Hammock Oaks Estates, Inc., 342 So.2d 833 (Fla. 3d DCA 1977). We also affirm the trial court’s direction of a verdict in favor of the seller’s agent on the broker’s claim of tortious interference with an advantageous business relationship. West v. Troelstrup, 367 So.2d 253 (Fla. 1st DCA 1979).
ANSTEAD and GLICKSTEIN, JJ., and GODERICH, MARIO P., Associate Judge, concur.